R. O. MORROW, Circuit Judge.
This cause came before the court on the motion of the defendants for a summary judgment. The issue to be determined under the motion is that of the statute of limitation.
A stipulation is in the file that the Warsaw Convention governs this case, and the statute of limitation, according to the Warsaw Convention, is two years.
This case was filed on July 28, 1965. The record discloses that the plaintiffs purchased round trip passenger tickets from the defendants for a trip from Miami to Mexico City, wherein the departure from Miami was July 10, 1963, and the date of return and arrival back in Miami was August 19, 1963, there being a stopover in Mexico City during the interim.
The accident complained of occurred during the trip from Miami to Mexico City on July 10, 1963. The Warsaw Convention applies from the point of departure to the point of destination; if Mexico City is the destination the statute of limitation applies; if Miami is the destination the statute of limitation does not apply.
The court is of the opinion that the contract negotiated between the plaintiffs and defendants for the airplane trip is what governs, and the contract in this case was the purchase of two round trip tickets. The court is further of the opinion that the destination according to this contract was Miami, and that the statute of limitation does not apply.
It is thereupon ordered that the motion for summary judgment is denied.